—-Case 1:20-mj-03189-JB Document 1 Entered on FLSD Docket 07/20/2020 Page 1 of 6

 

AQ 442 (Rev yiil) Arrest Warrant

eect tt

 

UNITED STATES DISTRICT Co
for the € SE

  

Southern District of West Virginia,

 

 

 

 

 

United States of America ; LED BO
NABIL GUIRGUIS ) Case No. 2:20-09088
; Jul 20, 2020
ANGELA &

SRE ORS

cence een ~~ Defendant i 120-3 \ 39-MJ-BECERRA
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested) NABIL GUIRGUIS _ _

who is accused of an offense or violation based on the following document filed with the court:

indictment  Superseding Indictment © Information O Superseding Information © Complaint

“} Probation Violation Petition cI} Supervised Release Violation Petition }Violation Notice (© Order of the Court

This offense is briefly described as follows:

Interstate communications with intent to Extort; Interstate communications containing threat to injure.

i

 

 

 

 

Date: 07/07/2020. he SO poms oe tr
: Issuing officer’ 38 ture 7
City and state: _ CHARLESTON, WV 7 RORY _L. PERRY Il, CLERK

 

Printed name and ttle

 

Return

 

This warrant was received on (date) . , and the person was arrested on (date)
al (city and state; ,

Date:

 

Arresting officer's signature

 

Printed name and title

 

 

 
Case 1:20-mj-03189-JB Document1 Entered on FLSD Docket 07/20/2020 Page 2 of 6

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
@ GHARLESTON GRAND JURY 2020

JULY 7, 2020 SESSION ’ FILED
| 7-720

UNITED STATES OF AMERICA 4 AORN PRAY LER
. US District Court

 ueethens District of West Virginia

  
 

-

 

 

 

 

 

v. CRIMINAL NO. 2: 29 7 eee GY
18 U.S.C. § 875(b)
18 U.S.C. § 875(c)

 

NABIL GUIRGUIS

INDICTMENT

The Grand Jury Charges:

COUNT ONE
(Interstate Communications with Intent to Extort)

On or about April 23, 2020, in the Southern District of West
Virginia and elsewhere, defendant NABIL GUIRGUIS knowingly and
with intent to extort money from a person, A.M., did transmit in
interstate and foreign commerce from the State of Florida to
Charleston, Kanawha County, West Virginia, within the Southern
District of West Virginia, electronic communications using Viber,
an electronic messaging application that uses interstate
communication facilities, to A.M. and others, and the
communications contained a threat to injure A.M., specifically
“the cost of playing with the Guirguis’ is [bank icon] |Blood.”

In violation of Title 18, United States Code, Section 875(b).
Case 1:20-mj-03189-JB Document1 Entered on FLSD Docket 07/20/2020 Page 3 of 6

COUNT TWO
(Interstate Communications Containing Threat to Injure)

On or about April 23, 2020, in the Southern District of West
Virginia and elsewhere, defendant NABIL GUIRGUIS knowingly and
willfully did transmit in interstate and foreign commerce from the
State of Florida to Charleston, Kanawha County, West Virginia,
within the Southern District of West Virginia, electronic
communications using Viber, an electronic messaging application
that uses interstate communication facilities, to A.M. and others,
and defendant intended and knew that the communications contained
a threat in Arabic to injure A.M., a Coptic Christian, because the
messages, when translated to English, stated in substance that
Egyptian-Coptic-American is a dangerous dynasty that should be
exterminated and the punishment should be by pouring blood.

In violation of Title 18, United States Code, Section 875(c).
Case 1:20-mj-03189-JB Document1 Entered on FLSD Docket 07/20/2020 Page 4 of 6

COUNT THREE
(Interstate Communications Containing Threat to Injure)

On or about April 25, 2020, in the Southern District of West
Virginia and elsewhere, defendant NABIL GUIRGUIS knowingly and
willfully did transmit in interstate and foreign commerce from the
State of Florida to Charleston, Kanawha County, West Virginia,
within the Southern District of West Virginia, electronic
communications using Viber, an electronic messaging application
that uses interstate communication facilities, to A.M. and others,
and defendant intended and knew that the communications contained
a threat in Arabic to injure A.M., because the messages, when
translated to English, stated in substance that the plan was to
overthrow A.M. and another person in one hit and the agreed upon
method was cutting a throat.

In violation of Title 18, United States Code, Section 875(c).
Case 1:20-mj-03189-JB Document 1 Entered on FLSD Docket 07/20/2020 Page 5 of 6

COUNT FOUR
(Interstate Communications Containing Threat to Injure)

On or about April 27, 2020, in the Southern District of West
Virginia and elsewhere, defendant NABIL GUIRGUIS knowingly and
willfully did transmit in interstate and foreign commerce from the
State of Florida to Charleston, Kanawha County, West Virginia,
within the Southern District of West Virginia, an electronic
communication using WhatsApp, an electronic messaging application
that uses interstate communication facilities, to A.M., and
defendant intended and knew that the communication contained a
threat to injure A.M., specifically “IT IS ALL OUT PUBLIC WAR
SIS|BROTHER!”

In violation of Title 18, United States Code, Section 875(c).
Case 1:20-mj-03189-JB Document 1 Entered on FLSD Docket 07/20/2020 Page 6 of 6

COUNT FIVE
(Interstate Communications Containing Threat to Injure)

On or about May 4, 2020, in the Southern District of West
Virginia and elsewhere, defendant NABIL GUIRGUIS knowingly and
willfully did transmit in interstate and foreign commerce from the
State of Florida to Charleston, Kanawha County, West Virginia,
within the Southern District of West Virginia, an electronic
communication using Viber, an electronic messaging application
that uses interstate communication facilities, to A.M. and others,
and defendant intended and knew that the communication contained
a threat to injure A.M., specifically threatening “do I have to
take you to the OR and take your guts out.”

In violation of Title 18, United States Code, Section 875(c).

MICHAEL B. STUART
United States Attorney

a Md

NOWLES E. HEINRICH
Assistant United States Attorney

 
